



TRADEMARK LICENSE AGREEMENT
THIS TRADEMARK LICENSE AGREEMENT (this “Agreement”) is made and entered into as
of August 21, 2017, by and between, and LIQUIDMETAL COATINGS ENTERPRISES, LLC, a
Delaware limited liability company having its principal place of business at
20404 Whitewood Drive Spring, Texas 77373 (“LMCE”), and VICTORY ENERGY
CORPORATION, a Nevada corporation having its principal place of business at 3355
Bees Cave Road, Suite 608, Austin, TX 78746 (“Victory”).
RECITALS:
A.    Pursuant to an Exclusive License Agreement of even date herewith between
LMCE and Armacor Victory Ventures, LLC, a Delaware limited liability company
(“Armacor”), LMCE granted an exclusive license to Armacor under certain patents
and technical information of LMCE for use on the petroleum exploration and
production industry (the “Armacor License Agreement”).
B.    Pursuant to an Exclusive Sublicense Agreement of even date herewith
between Armacor and Victory, Armacor granted an exclusive sublicense to Victory
of Armacor’s rights under the Armacor License Agreement (the “Victory Sublicense
Agreement”).
C.    LMCE and Victory intend to enter into a Supply Agreement (the “Supply
Agreement”) pursuant to which LMCE will supply Victory with certain materials to
be resold and/or applied by Victory under the Victory Sublicense Agreement in
the petroleum exploration and production industry (the “Victory Licensed
Business”).
D.    LMCE sells coatings materials and engages in application services under
the LIQUIDMETAL® and ARMACOR® trademarks (the “Trademarks”).
E.    LMCE licenses the right to use the LIQUIDMETAL® trademark (the
“Liquidmetal Mark”) under a Second Amended and Restated License and Technical
Support Agreement, dated November 30, 2011, between LMCE (as assignee of
Liquidmetal Coatings, LLC) and Liquidmetal Technologies, Inc., a Delaware
corporation (“LMT”) (the “LMT Trademark License Agreement”).
F.    LMCE is the owner of the ARMACOR® trademark (the “Armacor Mark”).
F.    The parties desire to enter into this Agreement in order to grant to
Victory the right to use the Trademarks in connection with the Victory Licensed
Business upon the terms and conditions set forth herein.
AGREEMENTS:
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements set forth herein, LMCE and Victory hereby agree as
follows:
Article 1
TRADEMARK LICENSE
1.1.    Trademark License. LMCE hereby grants to Victory a perpetual,
non-exclusive worldwide, royalty‑free, fully paid up, non‑transferable license
to use the Trademarks solely in connection with the marketing and sale of the
products and services in the Victory Licensed Business, subject to the following
terms and conditions:
(a)    Except as otherwise agreed to by LMCE in writing, all use of the
Trademarks by Victory is subject to LMCE’s standard trademark usage policies as
in effect from time to time (provided that LMCE delivers a copy of such policies
to Victory). In addition, the use of the Liquidmetal Mark will be subject to the
LMT Trademark License Agreement and the trademark usage policies published from
LMT





--------------------------------------------------------------------------------





from time to time (and LMCE hereby agrees to promptly provide Victory with a
copy of any such policies received by LMCE).
(b)    All stylized use of a Trademark that is materially different than the
designs set forth on Exhibit A hereto shall be subject to the prior written
consent of LMCE.
(c)    Victory agrees not to affix the Trademarks to products other than
products that are consented to in writing by LMCE, which consent will not be
unreasonably withheld. The “®” icon shall always follow the Trademark.
(d)    Victory shall not challenge the validity of the Trademarks or any
registration(s) thereof. Victory agrees that it shall not register or attempt to
register the Trademarks or any other trademark or trade name of LMCE or LMT, or
use or register any other trademark or trade name which may be confusingly
similar to the Trademarks or any other trademark or trade name of LMT or LMCE.
(e)    Victory shall be permitted to sublicense the Trademark to any third party
that is approved in writing by LMCE (which approval will not be unreasonably
withheld) and that complies with the usage conditions and restrictions set forth
in this Section 1.1. Victory shall cause any such sublicensee to comply with the
terms, conditions, and restrictions of this Section 1.1.
ARTICLE 2    
TERM AND TERMINATION
2.1.    Term. Except as set forth in Section 2.2 below, the rights and licenses
set forth in this Agreement shall be perpetual in nature.
2.2.    Termination. Notwithstanding any other provision contained herein, this
Agreement may be terminated as follows:
(a)    Termination of Victory Sublicense Agreement. This Agreement and the
licenses and rights granted herein shall automatically terminate upon, and
concurrently with, the termination of the Victory Sublicense Agreement.
(b)    Material Breach. This Agreement may be terminated on the thirtieth (30th)
day after either party gives the other party written notice of a material breach
by the other party of any term or condition of this Agreement, unless the breach
is cured before that day. The right of a party to terminate this Agreement shall
be in addition to and not in lieu of any other right or remedy that the
terminating party may have at law or in equity.
(c)    Bankruptcy. This Agreement may be terminated immediately by a party in
the event the other party becomes insolvent, files or has filed against it a
petition under any chapter of the United States Bankruptcy Code (or any similar
petition under the insolvency law of an applicable jurisdiction) and such
petition is not dismissed within thirty (30) days, proposes any dissolution,
liquidation, financial reorganization, or re‑capitalization with creditors, or
makes an assignment or trust mortgage for the benefit of creditors, or if a
receiver, trustee, custodian, or similar agent is appointed or takes possession
of any property or business of such other party.
2.3.    Effect of Termination. Upon termination of this Agreement, the licenses
and all other rights granted to a party under this Agreement shall immediately
terminate.
ARTICLE 3    
MISCELLANEOUS
3.1.    Force Majeure. Excluding payment obligations, neither party shall be
liable for, nor shall it be considered in breach of this Agreement due to, any
failure to perform its obligations under this Agreement


2



--------------------------------------------------------------------------------





as a result of a cause beyond its control, including any act of God or public
enemy, act of any military, civil or regulatory authority, terrorism or threat
thereof, change in any law or regulation, fire, flood, earthquake, storm or
other like event, disruption or outage of communications, power or other
utility, labor problem, unavailability of supplies, or any other cause, whether
similar or dissimilar to any of the foregoing, which could not have been
prevented by the party with reasonable care.
3.2.    Notices. All notice, requests, demands and other communications
hereunder shall be in English and shall be given in writing and shall be: (i)
personally delivered; (ii) sent by telecopier, facsimile transmission or other
electronic means of transmitting written documents with confirmation of receipt;
or (iii) sent to the parties at their respective addresses indicated herein by
registered or certified mail, return receipt requested and postage prepaid, or
by private overnight mail courier services with confirmation of receipt. The
respective addresses to be used for all such notices, demands or requests are as
follows:
(a)    If to Victory:
Victory Energy Corporation
3355 Bees Cave Road, Suite 608
Austin, TX 78746
Attention: Kenneth Hill
Phone No.: (512) 347-7300
Fax No.: (866) 234-9806 |


Or to such other person or address as Victory shall furnish to LMCE in writing.


(b)    If to LMCE:


Liquidmetal Coatings Enterprises, LLC
20505 Crescent Bay Drive
Lake Forest, CA 92630
Attention: Ricardo A. Salas
Phone No.: (949) 842-9977
Fax No.: (949) 315-3096
Or to such other person or address as LMCE shall furnish to Victory in writing.
If personally delivered, such communication shall be deemed delivered upon
actual receipt by the “attention” addressees or persons authorized to accept for
such addressees; if transmitted by facsimile or other electronic means pursuant
to this paragraph, such communication shall be deemed delivered the next
business day after transmission (and sender shall bear the burden of proof of
delivery); if sent by overnight courier pursuant to this paragraph, such
communication shall be deemed delivered upon receipt by the “attention”
addressees or persons authorized to accept for such addressees; and if sent by
mail pursuant to this paragraph, such communication shall be deemed delivered as
of the date of delivery indicated on the receipt issued by the relevant postal
service, or, if the addressee fails or refuses to accept delivery, as of the
date of such failure or refusal. Any party to this Agreement may change its
address for the purposes of this Agreement by giving notice thereof in
accordance with this paragraph.
3.3.    Independent Contractors. In the performance of this Agreement, LMCE and
Victory are independent contractors. Neither party nor any of its employees or
agents shall be considered an employee


3



--------------------------------------------------------------------------------





or agent of the other party. Nor shall any partnership, co‑venture or
joint‑employer relationship be created or implied by virtue of this Agreement or
of its performance. The parties intend that this Agreement shall not create a
partnership for tax purposes.
3.4.    Survival. Any provisions which by their express or implicit terms are
intended to survive the expiration or termination of this Agreement, shall
survive the expiration or termination of this Agreement and be enforceable in
accordance with their terms.
3.5.    Severability. Each provision contained in this Agreement is declared to
constitute a separate and distinct covenant and provision and to be severable
from all other separate, distinct covenants and provisions. It is agreed that
should any clause, condition or term, or any part thereof, contained in this
Agreement be unenforceable or prohibited by law or by any present or future
legislation then such clause, condition, term or part thereof, shall be amended,
and is hereby amended, so as to be in compliance with the said legislation or
law but, if such clause, condition or term, or part thereof, cannot be amended
so as to be in compliance with the said legislation or law, then such clause,
condition, term or part thereof is severable from this Agreement, and all the
rest of the clauses, terms and conditions or parts thereof contained in this
Agreement shall remain unimpaired and continue in full force and effect.
3.6.    Amendment. This Agreement may not be amended or modified other than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.
3.7.    Waiver. No waiver of a breach of any provision of this Agreement shall
be deemed to be, or shall constitute, a waiver of a breach of any other
provision of this Agreement, whether or not similar, nor shall such waiver
constitute a continuing waiver of such breach unless otherwise expressly
provided in such waiver.
3.8.    Governing Law. This Agreement, the legal relations between the parties,
and any action, whether contractual or non‑contractual, instituted by any party
with respect to matters arising under or growing out of or in connection with or
in respect of this Agreement shall be governed by and construed in accordance
with the internal laws of the State of Texas (U.S.A.), excluding any choice of
law rules that may direct the application of the laws of another jurisdiction,
and except that questions affecting the construction and effect of any Patent
shall be determined by the law of the country in which the Patent has been
granted.
3.9.    Resolution of Disputes. The parties irrevocably agree that any legal
actions or proceedings brought by or against them with respect to this Agreement
shall be brought exclusively in the courts in and for Travis County, Texas, and
the United States District Court for Travis County, Texas, and by execution and
delivery hereof, the parties irrevocably submit to such jurisdiction and hereby
irrevocably waive any and all objections which they may have with respect to
venue in any of the above courts. Notwithstanding the foregoing, this paragraph
shall not preclude or limit LMCE’s rights to pursue actions before a foreign
court or governmental agency if neither the federal courts nor the state courts
have subject matter jurisdiction over the action. THE PARTIES HEREBY EXPRESSLY
WAIVE ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION,
PROCEEDING OR OTHER LITIGATION RESULTING FROM OR INVOLVING THE ENFORCEMENT OF
THIS AGREEMENT.
3.10.    Attorneys’ Fees. In any action between the parties for relief based in
whole or in part on this Agreement (or the breach thereof), the prevailing party
shall be entitled to recover (in addition to any other relief awarded or
granted) its reasonable costs and expenses (including attorneys’ fees and expert
witness fees) incurred in the proceeding.
3.11.    Entire Agreement. This Agreement sets forth the complete agreement of
the parties concerning the subject matter hereof. No claimed oral agreement in
respect thereto shall be considered as any part hereof. No waiver of or change
in any of the terms hereof subsequent to the execution hereof


4



--------------------------------------------------------------------------------





claimed to have been made by any representative of either party shall have any
force or effect unless in writing, signed by duly authorized representatives of
the parties.
3.12.    Recitals. The recitals set forth in the preamble to this Agreement are
true and correct and are made a part of this Agreement.
3.13.    Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Neither party shall assign its rights or duties under this Agreement,
in whole or in part, without the prior written consent of the other party.
3.14.    Headings. The section and paragraph headings in this Agreement are for
convenience only and are not intended to affect the meaning or interpretation of
this Agreement.
3.15.    Contract Interpretation. Ambiguities, inconsistencies, or conflicts in
this Agreement shall not be strictly construed against the drafter of the
language but will be resolved by applying the most reasonable interpretation
under the circumstances, giving full consideration to the parties’ intentions at
the time this Agreement is entered into. Where the context of this Agreement
requires, singular terms shall be considered plural, and plural terms shall be
considered singular.
3.16.    Counterparts. The parties may execute this Agreement in counterparts
(including by means of facsimile and electronic transmission in portable
document format (PDF)).  Each executed counterpart of this Agreement will
constitute an original document, and all of them, together, will constitute the
same agreement
[Signatures Follow]


5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first set forth above:


VICTORY ENERGY CORPORATION


By: /s/ Kenneth Hill                
Name: Kenneth Hill                
Title: Chief Executive Officer            


LIQUIDMETAL COATINGS ENTERPRISES, LLC


By: /s/ Rick Salas                
Name: Risk Salas                
Title: President                    








6



--------------------------------------------------------------------------------






EXHIBIT A


To be delivered by LMCE to Victory promptly after the date of this Agreement







